Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 60, 61, claims 64-73 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 60 and dependent claims 61, 64-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberson, WO 2009/105218 (‘hereinafter 218) further in view of Harbeson et al., " Deuterium in Drug Discovery and Development", Annual Reports in Med Chem, 46:403-417 (2011) hereinafter Harbeson is maintained. 
Foris reference (ON NH NMR CHEMICAL SHIFTS, Part I), on NMR to support elementary Text Book knowledge of H to D exchange in NH, in deuterated solvents as being well-known in the art, is added in response to Applicants Remarks.  

Applicant’s summary of the arguments at page 12:

Applicants argument focus on the following  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Response:
Applicants arguments are considered but are not persuasive. 
The amendments to base claim with respect to ee of the claimed compound is noted. 
Two things are to be emphasized here. 
	1.  The claim is drawn to compound, that is, the claim is a product claim. 
2. The present reaction is under Claim Rejections - 35 USC § 103 and not under Claim Rejections - 35 USC § 102. 
With regards to argument (item 1)
    PNG
    media_image2.png
    25
    544
    media_image2.png
    Greyscale

Even though the claims are considered in the light of the specification, limitations from the specification such as the intended use of the compound, are not read into the claims.  Applicants argues that the cited references 
    PNG
    media_image3.png
    102
    605
    media_image3.png
    Greyscale
and that 
    PNG
    media_image4.png
    51
    608
    media_image4.png
    Greyscale

are not persuasive because, the claim(s) are drawn to product, a compound.  
The stability of the instant D compound due to decreased enolization (and thus racemization) is also a DIE (by definition) regardless whether dedeuteration and redeuteration, happen in vivo or ex vivo as it relates to the inherent property of the D-compound.  Applicant provides examples (of similar compounds) to establish that such stability is unpredictable.  How this is supportive of the stability or unobviousness is not clear. In the alternate, it is noted that as per MPEP  2144.07 Art Recognized Suitability for an Intended Purpose [R-08.2012]:  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see as per MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019] "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

With regards to arguments (items 2-5): 
These arguments relate to the structural identification based on 1H NMR spectra of ‘218 compounds.  It is acknowledged that these spectra as noted by the Applicant are inconsistent with structures.  The position taken is that these are due to typographical errors in the cited art ‘218, 218 entered wrong NMR data for the compounds made.  These errors are irrelevant to the issue at hand, namely, whether the claimed compound is obvious as explained further below.  
The ‘218 chemistry Scheme 8 for the reaction (use  99.9 atom % D D2O) and ‘work-up’ of the reactions use D20   (see page 36 [131] line 7) is run in DMSO presumably DMSO-d6.   There is no reasons to doubt the Scheme 8 chemistry at page 34 of ‘218. Starting material guarantees the presence of the D at the chiral center 100%, and the step 2 reagent ensures ee as limited by the claim 1.  Therefore the limitations with respect to Z = H and % ee of the dependent claims are satisfied.    Again, Examiner realizes ‘218 depicts 102a in page 34 with NH.  The replacement of H in NH with ND is anticipated when the making of DCl salt. As noted above ‘218 uses D2O and DCl which guarantees exchange of D for H in NH. The argued limitation with respect to ND, is also found in ‘218 and in view of Foris file:///C:/Users/nchandrakumar/Downloads/OnHydrogenBondindandNHChemicalShifts-REVISEDWITHINTRODUCTION%20(1).pdf
(second page, Introduction section first 6 sentences) ready known proclivity of H of NH to get exchanged to ND in deuterated solvent (as used in ‘218), and therefore not persuasive.  Thus the limitation R5 (= D) of dependent claims finds support in ‘218. Again, the very first specific compound 100 at page 8 of ‘218, with the qualification at the last line of page 8,  of ‘218 is the compound of instant base claim.  
Also note that according to MPEP 2121.01 Use of Prior Art in Rejections Where Operability is in Question [R-10.2019]: "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instrumentsv.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). 
Therefore ‘218 discloses how to make the claimed compound and Haberson teaches why to make the compound.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is only one chiral center in recited formula which relates to ee.  As such less than 90% ee lacks antecedent basis.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625